                                                                     JS-6

               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA



JFELD LLC,
       Plaintiff,                      CV 20-8804 DSF (PLAx)

                  v.                   JUDGMENT

BLANKET LOVERS, et al.,
      Defendants.



      The Court having granted Plaintiff JFeld, LLC’s motion for
default judgment against Defendants Blanket Lovers and Bedding
Lovers,

       IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
$75,368.88 in damages and $4,614.76 in attorneys’ fees for a total
judgment of $79,983.64. Plaintiff may recover costs of suit pursuant to
a bill of costs filed in accordance with 28 U.S.C. § 1920.

       IT IS FURTHER ORDERED AND ADJUDGED that Defendants,
their parents, subsidiaries, related entities, affiliated companies,
divisions, officers, owners, shareholders, employees, affiliates, servants,
representatives, agents, predecessors, assigns and successors in
interest of any kind, and all persons, firms, entities, or corporations
under their direction and control or in active concert or participation
with them (Defendants’ Related Entities), are immediately and
permanently enjoined throughout the world from:

   1. directly or indirectly infringing Plaintiff’s BLUE OCTOBER
      Trademark or any marks similar thereto, more fully described in
      the First Amended Complaint, in any manner, including
      generally, but not limited to manufacturing, distributing,
advertising, offering for sale, and/or selling any merchandise that
infringes said trademark and specifically:

         a. manufacturing, distributing, offering for sale, and/or
            selling any unauthorized products that picture,
            reproduce, or utilize the likenesses of or that copy or
            are likely to cause consumer confusion with
            Plaintiff’s BLUE OCTOBER Trademark, band
            members, and album covers;

         b. manufacturing, distributing, offering for sale, and/or
            selling any unauthorized promotional materials,
            labels, packaging or containers that picture,
            reproduce, or utilize the likenesses of, or that are
            likely to cause consumer confusion with Plaintiff’s
            BLUE OCTOBER Trademark, band members, and
            album covers;

         c. using Plaintiff’s BLUE OCTOBER Trademark or any
            such reproduction, counterfeit, copy, or colorable
            imitation in connection with the manufacture,
            distribution, advertising, offering for sale, and/or
            selling any products;

         d. using any trademark, trade name, logo or design that
            falsely represents that, or is likely to confuse,
            mislead, or deceive purchasers, Defendants’ and
            Defendants’ Related Entities’ customers, or members
            of the public that unauthorized merchandise
            manufactured, distributed, advertised, offered for
            sale, and/or sold by Defendants and Defendants’
            Related Entities’ originate from Plaintiff, or that said
            merchandise has been sponsored, approved, or
            licensed by or associated with Plaintiff or is in some
            way connected or affiliated with Plaintiff;

         e. engaging in any conduct that is likely to confuse,
            mislead, or deceive purchasers, Defendants’ and


                              2
               Defendants’ Related Entities’ customers and/or
               members of the public or that is likely to falsely
               represent that the actions of Defendants or
               Defendants themselves are connected with Plaintiff,
               are sponsored, approved, or licensed by Plaintiff, or
               are in any way affiliated with Plaintiff;

             f. affixing, applying, annexing or using in connection
                with the manufacture, distribution, advertisement,
                offer for sale, and/or sale or other use of any goods or
                services, a false description or representation,
                including words or symbols, tending to falsely
                describe or represent such goods as being those of
                Plaintiff;

            g. infringing Plaintiff’s BLUE OCTOBER Trademark
               and damaging Plaintiff’s goodwill, reputation, and
               business;

            h. effecting assignments or transfers, forming new
               entities or associations or utilizing any other device
               for the purpose of circumventing or otherwise
               avoiding the prohibitions set forth in subparagraphs
               (a)-(h) above.



Date: May 25, 2021                    ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                  3
